Case 5:21-cv-00135-NC Document 1-1 Filed 01/07/21 Page 1 of 3




                             EXHIBIT A
                                                                                                                                          nnn\l n—m n -..-                                                                                      POS-01C
                                                                                                                                          LUUVOIOOIJ
                                                               Case 5:21-cv-00135-NC Document
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                          1-1 Filed 01/07/21 PageFOR2COURT
                                                                                       Santa Clara - CW”
                                                                                                                               of 3USE ONLY                     _    _




_ Cliff Palefsky,Esq SBN: Bar No.77683      |




        MCGUINN HILLSMAN & PALEFSKY
                                                                                                                                                                                                                                                   SySte" System
        535     Pacific       Avenue                  San       Francisco,               CA 94133
        TELEPHONE NO.: (415) 421-9292 FAX NO.              |                |
                                                                                E-MAILADDRESS
         ATTORNEY FOR(Name):                    :

                                                                                                                                                                                              Electronically Filed
                                                                                                                                                                                              by Superior Court of CA,
    S uperlor C ou rt Of C aIHornla, C ounty ofs an t a
                _                                                _

                                                                                                               Cl ara
                                                                                                                                                                                              county of Santa Clara,
               STREETADDRESS: 191 N. 1st Street
                                                                                                                                                                                              on 12/1 0/2020 10:22 AM
              CITY   AND ZIP CODE:          San Jose, CA 951 1 3
                                                                                                                                                                                              Reviewed By: System Systerr
                     BRANCH NAME:           Downtown Superior Court
                                                                                                                                                                                              Case #ZOCV373375
    PLAINTIFF/PETITIONER: ERICA SORIA                                                                                                                                                         Envelope: 5447082
                                                                                                                                                                                               CASE NUMBER
 DEFENDANT/RESPONDENT: AMERICAN PARAGON PROTECTIVE SERVICES, LLC, ET AL.
                                                                                                                                                                                               200v373375

                                                                                                                                                                                               Ref. No. or File No.:
                                                                     PROOF OF SERVICE OF SUMMONS                                                                                                                            Soria

                                                                                 (Separate proof of service                        is   required for each party served.)

A   .   At the time of service                         |   was       at least           18 years of age and not a party to                       this action.

2.       |   served copies            of:


        a-    M Summons
        b-           Complaint
        C-           Alternative Dispute Resolution                                          (ADR) package
        d.    D      Civil    Case Cover Sheet
        e.    D      Cross-Complaint
        f-           other (specify documents): Civil Lawsuit Notice
3.      a.    Party served (specify                            name             ofparty as shown on documents served):
        AMERICAN PARAGON PROTECTIVE SERVICES, LLC

        b-    M      Person (other than the party
                     item 5b on             whom                substituted service
                                                                                        in    item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                                                                                                    was made) (specify name and relationship to the party named in item 3a):
              CT     Corporation System, Registered Agent by sewing Jessie Gastelum                                                                                                     -   Agent     for Service of            Process
                                                    Age: 30's         |
                                                                          Weight: 180              lbs.   |
                                                                                                              Hair:   Blond    |
                                                                                                                                   Sex: Female      |
                                                                                                                                                        Height: 5'3"              |
                                                                                                                                                                                      Eyes:   Brown   |
                                                                                                                                                                                                          Race: Hispanic

4.      Address where the party was served: 818                                                      W 7th St Ste 930
                                                                                              Los Angeles,              CA 90017-3476
5.       |

             savpd     the party (check proper box)
        a-           by personal service.                                   |   personally delivered the documents listed                                 in        item 2 to the party or person authorized to
                     receive service of process for the party (1) on (date): 12/9/2020                                                                   (2) at (time):               1:45    PM
        b-    D      by substituted service. On (date): at (time):                                                        |   left   the documents listed                    in   item 2 with or
                     in the presence of (name and title or relationship                                                  to    person indicated             in           item 3b):


                     (1)    D     (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                                  person to be served.  informed him of her of the general nature of the papers.
                                                                                         |




                     (2)    D     (home) a competent                                    member  of the household (at least 18 years of age) at the dwelling house or usual place of
                                  abode                of the party.                |   informed him or her of the general nature ofthe papers.

                     (3)    D     (physical address                                 unknown) a person            at least 18 years of age apparently in charge at the usual mailing
                                  address of the person                                      to   be served, other than a United States Postal Service post ofﬁce box.     informed him of                             |




                                  her of the general nature of the papers.

                     (4)    D     |thereafter mailed (by ﬁrst—class, postage prepaid) copies of the documents to the person to be served at the
                                  place where the copies were left (Code Civ. Proc., §415.20). mailed the documents on                                          |




                                  (date):                      from       (city):                                                                                           OI”
                                                                                                                                                                                  D     a declaration of mailing           is   attached.

                     (5)    D     |   attach a declaration of diligence stating actions taken                                                           first       to    attempt personal service.




                                                                                                                                                                                                                                                  Page   1   of 2

Form Approved         for   Mandatory Use                                                                                                                                                                                  Code   of Civil Procedure, § 417.10

$”o‘jiscj3'1(??ﬁgglJ‘gnCuaa'ifyTiSoo7]
                                                                                                      PROOF OF SERVICE OF SUMMONS                                                                                                Poso1o-1ISF27737A
              PETITIONER: ERICA SORIA                Case 5:21-cv-00135-NC Document 1-1 Filed 01/07/21CASE
                                                                                                         Page  3 of 3
                                                                                                           NUMBER:
                                                                                                                                                                                20CV373375
         RESPONDENT: AMERICAN PARAGON PROTECTIVE SERVICES,                                           LLC, ET AL.



     c_       D        by mail and acknowledgment of receipt of service.                                    |   mailed the documents           listed in   item 2 to the party, to the address
                       shown in item 4, by ﬁrst—class mail, postage prepaid,

                       (1)   on     (date):                                                                       (2)    from   (city):

                       (3)D             with two copies of the Notice    and Acknowledgment of Receipt and a postage-paid return envelope addressed                                                to   me.
                                         (Attach    completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

                       (MD              to   an address outside California with return receipt requested. (Code                              Civ. Proc.,   § 415.40.)
     d.       D        by other means                 (specify   means        of service and authorizing code section):




              D         Additional              page describing service         is   attached.
6.   The "Notice                  to the        Person Served" (on the summons) was completed as                           follows:

     a-       D        as an individual defendant.
     b-                as the person sued under the ﬁctitious                         name     of (specify):
     C-                as occupant.
     d-                On    behalf of AMERICAN                  PARAGON PROTECTIVE SERVICES, LLC
                       under the following Code of                    Civil   Procedure section:

                                             D      41 6.1 0 (corporation)                                                415.95 (business organization, form unknown)
                                             D      416.20 (defunct corporation)                                          416.60 (minor)
                                             D      416.30   (joint   stock company/association)                 DDDDD    416.70 (ward or conservatee)
                                             D      416.40 (association or partnership)                                   416.90 (authorized person)
                                             D      416.50 (public      entity)                                           41 5.46 (occupant)

                                                                                                                 M        other:   Corporation Code 17061

7.   Person who served papers
     a.Name: Dion Jones - Nationwide Legal, LLC REG: 12-234648
       Address: 859 Harrison Street, Suite A San Francisco, CA 941 O7
       Telephone number: (41 5) 351 -0400
     99-99"




              The fee for               service was: $ .00
              |   am:

              (1)      D     not a registered California process server.

              (2)            exempt from             registration     under Business and Professions Code section 22350(b).
              (3)            re

                           (i)
                                        istered California process server:
                                             owner       employee                                   M       independent contractor.
                           (ii)                    2013128925
                                   Registration No.:
                           (iii)   County: Los Angeles


3_   M            I   declare under penalty of perjury under the laws of the State of California that the foregoing                                          is   true   and   correct.

                  or

9_   D            I   am   a California sheriff or marshal and                        |   certify that   the foregoing     is   true   and   correct.




                       Date:        12/9/2020
                       Nationwide Legal, LLC
                       859 Harrison Street, Suite                        A
                       San Francisco, CA 941 07
                       (41 5) 351 -0400
                       www.nationwideasap.com




                                                     Dion Jones                                                           ’
                             (NAME OF PERSON          WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                                       \____/)

POS‘°‘°           [Revma'y              2°07]
                                   1'
                                                                                     PROOF 0F SERVICE 0F SUMMONs
                                                                                                                                                                                          P08   010’s:::e7:;:
